United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                              July 14, 2009

                                                  Before

                                 MICHAEL S. KANNE, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge


No. 08-1411


ANTCHINECHE TSEGAW AYELE,                                   Petition for Review of an Order
                     Petitioner,                            of the Board of Immigration Appeals.

        v.                                                  No. A76-853-631

ERIC H. HOLDER, JR., Attorney General
of the United States,
                           Respondent.


                                               ORDER

    In consideration of the government’s motion to amend the decision filed on June 17, 2009, we amend

page 13 of the slip opinion as follows: the citation to “Lopez-Soto v. Ashcroft, 383 F.3d 228, 235 (4th Cir.

2004)” is removed. In all other respects, the motion is DENIED.